Title: To Benjamin Franklin from Pierre Landais: Response to the Officers’ Affidavit, [after 26 November 1779]
From: Landais, Pierre
To: Franklin, Benjamin


[after November 26, 1779]
The following articles, are the Answers to the five & twenty Articles made by some American Officers [in the margin: not sign] the 30th. Day of Oct 1779 at Texel, respecting the Conduct of Peter Landais Capt of the American Frigate Alliance brought to him Novr. 26th. 1779.
Art. 1. has been answered in a Court Martial Kept at L’orient for which the first Lieute of the B. h. Richard was condemned, & Sent away by a second sentence.
As to the Helm [it] was put a Weather, on board the Alliance that was lying to, & the fore top Sail that was Set on the Cap and lying a back was filld, but the Alliance having no head Way did not answer her helm, but she began to go a Head when She was boarded by the B. h. Richard on her lard board Mizen Channel, or else she would have been boarded in her main Channel.
Capt. Landais thinking it was the Pallas, when a Muskett shot off, hailled her in french, & told them to take care they were coming a board of him, & he could not avoid it, for the alliance could not Steer having no head Way. Then he knew by the confused Voices he heard on board that Ship, that they talk’d English, hearing no Commander amongst the Voice he heard, & seeing the Ship coming as if designedly to board him, he imagined the English Men that were on board the B. h. Richard were revolted, & had got Masters of the Ship, were coming down upon the Alliance apurpose to run her over, & if not to board her, & take her by Surprise, he call’d to Capt Parke who was but little way from him, asked him whether there was any Musketts loaded, & if he had the Arms Chest’s Key. Capt Parke answered no (all that passed in less than six Minutes) in that instant the Bon home Richard boarded the Alliance, & the Bowsprit of the first carried away the Mizen Mast of the last.
Mr. Buckley ask’d Captn. Landais to hoist up the foretop Mast Sail, the Capt. told him yes, & the Gib too. Then Capt. Landais almost convinced of what he imagined, Seeing that Maneuvre confusion &ca., run down in the Cabin & ask’d Job (Mr. Bludget’s neger) for his Pistols. Job told him they were in one of the Trunks. Capt. Landais Staid in the Cabin only the time of asking the question, & have the Answer, which did not last more than five seconds, then he went back upon the quarter Deck the Same Way he had gone down (by the lard board Gang-Way, the Compagnion being covered with the Mizen Mast pieces & Rigging) & did not load his Pistols.
Art. 2. If it is meant on Friday 20th. Astronomick Reckoning at 5 (am) Wind S.E, fresh breeze, saw 6 Sails one of which about 6 miles East of us, bore upon us, when the B.H Richard made the Signal to chase her. Then the Ship that had bore down came to, we chased her, & at twelve found we gained the Wind of the Fleet & also upon the Chase, in whose Weak [Wake] we had been to tack, about three leagues off her, the Weather very hazy, the Wind fell great deal, came E.S.E. by which the chase that was before ahead of us, was then 2 points Windward. She looked to be a large Ship, we continued the Chase but as the Winded lulled, we gained very little upon her by the reason, I suppose, She made more Sail. After 2 (am) the B.H Richard better than three Miles off leeward of us, made Signal to form the line of Battle: As the Alliance was windward & allways Master at any time to bear away in her Station, she continued yet chasing the Wind very Weak at four came E by S. Than She began to bear away a little the chase above five Miles Windward, the Weather so hazy that nobody could distinguish who She was. The Alliance seing she could not come up with her before night & the B.H Richard falling leeward of her which had made Signal not to loose Sight of the fleet, at 6 o. Clock the Alliance bore right down upon her; at 9 (am) came up with her, told capt Jones the Alliance had been about five Miles from the Chase, the Weather being so hazy that nobody could distinguish what she was, but she appeared to be a large Ship either a 50 Gun, or a large East India Man.
Art 3. Capt Landais would have kept always a reciprocal Respect between Capt. Jones & him, had not Capt Jones affronted grievously Capt. Landais Several times on board the B.H. Richard for which the last time Capt. Landais told Capt Jones he would have him brought before a Court Martial.
Art 4 He knows that when he was manning the prize Union it blew so hard that Mr. Bulkley that was sent on board of her, had the pinnace on the tackles of the Said Ship, & had the cutter with about thirty of the Alliances Men, & all the English Crew drunk on board which threatened to get Masters of the Said Ship again When the B. H. Richard who was doing nothing made a signal to the Alliance to chase a Brig that was about three leagues windward, what she could not perform for the Cutter came back a little before night, half foul of Water & in great Danger to be overwhelmed by the Sea.
Art 5. He very seldom answerd any Signal because he had but a very large & heavy St. George Colour, till he took the Ship Betsey but performed as fast as he could what the signals meant.
Art 6. He expressed only his Dutyfullness to the orders he had from his Excellency Dr. franklin, which were not to cruize on the Coast of Ireland, & was very sorry to Stay from the 23 of August in the Morning till the 27th. Inst. evening cruizing on that coast.
Art 7. The Separation of the 27 August of the Alliance & Pallas from the B.H. Richard was owing to the Storm & foggy Weather for at 6 o.Clock all the ships Steered W.N.W., at 10 to N.N.W., & till 12 Saw a light & false fire ahead, & I suppose Capt. Jones too good a Pilote not to know there is two points of Variation West that made our Course only N.W. what would have carried us twenty leagues from the true course. When we saw no more false fire, I ordered at 3 oClock in the morning to Steer to the North, & at 5 when day light thinking the others had Steered more toward the East, I had the Ship head to the N. by E. but saw none of the other Ships till the 31 inst. that we saw & chased the B. H. Richard, & Vengeance from 4 oClock in the Morning till 8, that the Alliance Knew the B.H Richard quitted her chase & all three gave chase to the Union & took her.
Art 8. The separation of the 8th. of sept. was owing to bad Weather & accident for at 7 oClock (P.M) all the Ships had the head to the S.S.W. the Wind at WN.W. At half past 6 the B. H. Richard had her main tack a board beside her foretack She had before. At 9 the Wind shifted to the N.W. Capt. Landais orderd to steer to the S.W. because the Sea came from W.NW, & if he had kept closer to the Wind, he might in a high head Sea have met with some accident, with his bowsprit, that lye so flat that every great Sea went over the Sprit Sail yard. He had the Ship steered for to prevent this, & for to prevent the great offing, in which time heavy Seas are apt to Ship in, seeing the other Ships aStern, he ordered the fore top Mast Stay sail to be lowerd down, & the Weather main brace to be hauled in, for two reasons, one to ease the main yeard, & sail, the Wind blowing very heard, the other for to have the Upper part of the Sail Shevering not to work the Ship ahead; we did not go in the through [trough] of the Sea that came from the W.N.W. At day light it was yet very Squally till noon, & I expected allways to see the other Ships when clear Weather (but since I have learnt it was by accident if I did not see them the next day, for the B. h. Richard at 8 o.Clock in the fore evening had had his fore Sail split but we saw no signal for that accident) at 1 o.Clock the Wind came N.NW. the Sea abbated a little. The Alliance steered W.S.W. at 5 she steered to the West; that Course may Shew whether capt. Landais intended to join the other Ships. The Vengeance parted the two others in the night too, the Same morning Mr. Buckley told Capt. Landais that the Bolts that went through the Steam [stem] & cut water had given way by the pitching of the Ship. I had it secured as soon as the Sea was Smooth.
Art. 9. In the morning the 23d. of sept. at 3 o.Clock being in Sight of two sails (vizt. the B.H Richard & Vengeance) the Pallas came & asked capt. Landais if the largest was a 64 Gun Ship if he would attack them. Capt. Landais answered no, not even a 60 & if she was above 50 he would have nothing to do with them.
Art 10. Capt. Landais Indeed paid no attention to the signals made the same afternoon but to that one of Chase, for no others were seen from on board the Alliance.
Art 11. Altho the Alliance got a long way a head of the B.h. Richard, when bearing down on the Baltick fleet convoy, and capt. Landais brought to windward about Gun Shot upon the Star-board quarter of the two English men of War which were brought to also, waiting for the B.H. Richard, till the Counts. of Scarborough & Serapis about 7 o.Clock Wore Ship & put those two Ships lying to, on the larboard Tack; then Captn. Landais filled his top Sails, for to go to take the Same Position on the lardboard quarter of the Ennemy, as he had before on the Starboard, at the Same time to Speak to the B.H. Richard, who was coming down for to Know what mode of Attack he would make accordingly the Alliance passing between the Ennemy & the B H Richard hailed the last who did not hear or would not answer, & hauld her Wind. Then the Alliance went two Musket Shots off on the lardboard quarter of the Ennemy, where She was hailed by the Counts of Scarborough & waited there for the B. H. Richard, thinking she would attack the Ennemy on their quarter but She attackt by the head, & at the Same time the Alliance & Cs. of Scarborough began to fire together.
Art. 12. The Alliance, Serapis & cs. of Scarborough were lying to, when the Engagement began, when the Cs. of Scarborough finding the fire of the Alliance too heavy for her, filled her top Sails, & by the Smoke was not Seen from the Alliance till some time after She was getting ahead, as soon as perceived, the Alliance’s top Sail were filled, & her main & fore Tacks on board, then the Pallas coming down was hailed. Capt. Landais told her to go, & engage the Cs. of Scarborough who had racked the b:h. Richard, while he was going to help him, the Pallas desired Capt. Landais to give a broad side to the Cs. of Scarborough passing by her, what the Alliance repeated all the Time her Guns could bear upon the Said Ship, & Kept close to the Wind, knowing not how the B.h. Richard & Serapis lyed together, what put the Alliance in the Position to rake the Serapis.
Art 13. After the B.H Richard & Serapis were made fast along side of each other, as in the Margin (which was less than three quarter of hour after the Engagement begun) Capt. Landais within musket Shot (for a Dutch Man of the Alliance crew had a Musket Shot through the leaf of his hat, it must be from the Top of the Serapis in that time, for no small arms to my knowledge have been fired nigh enough to go through a round hat leaf but from those Tops) fired a broad side, raked the Serapis with Cross bar, & grape Shot, & ca.
Art 14. The Alliance being already before the Wind ran right to the Pallas & cs. of Scarborough, that were at that time engaged two third of a Gun shot’s distance by the Lee bow of the B.H. Richard & then did not fire at the Cs. of Scarborough but went directly for to rake her. When She saw their fire ceased, She hailed the Cs. of Scarborough who answered she had Struck, then hailed the Pallas who confirmed it. & Capt. Landais worked his Ship that Moment for to take the Larboard Tack & had the fore & main tack aboard, the Gib & Mizen Stay Sail hoisted up, but passing by the Cs. of Scarborough some of the Alliance Men made several questions, but she did not loose a moment, Went close to the Wind.
Art 15. Capt. Landais went as fast as wind permitted ahead of the Serapis when she tacked about (because he could not fire, being on the lardboard Tack without firing upon the bhomme Richard) (but made no Tacks) & passing ahead of the Serapis a Musket Shot off gave her a broadside, but the Guns being pointed too high the Shots went mostly into the foresail of the Serapis & there was no mistake made, in takeing one Ship for the other, for all the Lanthorns of Signals &ca. were not seen, we heard confused Voices tell to go to lye the Enemy along Side, all this was done better than three quarter of hour before the Serapis Struck.
Art 16. The Alliance passed within Pistol Shot distance along the Lardboard of the B.h. Richard, after she had passed her She went close to the Wind for above twenty Minutes till she could fetch the Serapis, then She tacked about, went close to the Wind, & run down again by the Serapis’s Stern, & raked her gun by Gun as they passed, pointing at a light that was in the Serapis’s Cabin, as the Gunners had been told the first time the Alliance raked her. They did it so well that the Serapis struck her Colour before all the broad side was fired, for two Guns remained loaded, what Shews the Precision & Coolness of the Gunners & crew. The men between Deck of the Serapis fired a gun after.
Art. 17. Capt. Landais thinks so too, that there was many Men Killed, & wounded on board the Serapis, but there would have been many more if the Gunners had pointed lower.
Art 18. Capt. Landais never passed on the off side of the Serapis he owns it, & with Modesty he thanks the Subscribers of this Article for their Encomium of his Conduct, but it is too great, being always ready to acknowledge his faults; he must own too, he went a little too far the first time on the lardboard Quarter of the Serapis, who fired several of her lower battery Guns at the Alliance and if any of his Men had been Killed or wounded by their Shots he would have reproached it to himself, all his life Time, but they went thro the Sails & between the Masts.
Art 19th. The leakes of the B.H Richard increased much, for all [although] the Alliance had silenced part of the Serapis’s Guns, there was allways some of her lower battery that constantly kept firing, & as the most dangerous Shots which the BH. Richard received under Water were under the Lard board Bow & quarter, it is most likely it was done by the serapis, for the Serapis could not hit her on her Starboard side line of Water; She & the B. h. Richard lying close one Starboard Side against the other’s Starboard Side too as represented in Margin Art. 13. The two Ships joining by their Middle, the Guns could not be pushed out consequently not pointed down, but those of the Bow & Quarter, by the form of the two Ships, had more play, but could not be pointed perpendicularly enough for to strike the Starboard side of the B.H Richard, at the hedge [edge?] of the Water. The Seals of the Serapis lower ports under the Bow, & quarter, where [were] at least four feet above the Water, the Middle of the Guns about one foot higher. Supposing the Guns 8 ½ feet long the Gun pointed one foot, in its length, low, the Shot Must go about Six & thirty feet before it can reach the Water line, which was the Breadth of the B.H Richard in these Parts, so the Shots went through the lardboard side, at the Water line of the B.H. Richard, not may be the first, Second, nor the third, because, beside the starboard side there was the lower Guns Deck to go through, but the two ships being Steadfastened together, & the Gun shutting allways on the Same spot of the Starboard Side, made a hole in it, after in the Deck, & next in the lardboard side.
Art 20. Capt. Landais never mistook one for the other ship, & him & Mr. Buckley told every time before the Alliance came to give her broad side, which of the two Ships was the B.H Richard, & which was the Serapis, if any was ordered to fire upon the B.h. Richard, they were right to refuse it.
Art 21. The Alliance fired but three Vollies, while within Musket Shot of the Serapis.
Art 22. The morning after the Engagement Capt. Landais Said on board the Serapis, as he has ever Said Since, that he raked the serapis with Grape Shots, & some of them might have Scattered, or tuch [touched] Guns or other Irons that made them fly.
Art 23. Capt. Landais has said several times Since the Action, that if the B.H. Richard had Struck to the serapis he would have took them both, in the condition & Situation they were in.
Art 24th. He has said on board the Dutch Commander when he went on his Arrival to pay him a Visit before the serapis was in the Texel, being questioned, seing the others with french Colour up (thinking that there was some Politick in it) that he was the only American frigate, & added he was not under Capt. Jone’s command he has said the same to Capt Cottineau, that he was not under Capt. Jones’ command every time that he talked about Capt. Jones’ plan of landing Capt. Landais’ orders being only to cruize.
Art 25. In coming into Texel he Said, that if Capt Jones shoud hoist a broad Pendant, he would hoist another, being both Capts. of Man of War, but not under his Command, but he never intended it, for all he might have done it. The Proof of it is that never broad Pendant was on board the frigate Alliance: no Capt. of Man of War has a right to wear a broad pendant.
According to his Excellency Dr. franklin’s order here above are the answers I have made to the five & twenty Articles (some made new, others in Inquisition Way misrepresented raports, or answered before) against me, for the first Article had been examined in a Court martial, the 2d. is without date, & I guessed it because it is said an India Man, the 3. 4. 5 are made in an Inquisition way. The 6, 9, 22, 23 are miscontructed Phrases, or raports. 7 & 8 are good will, or Capt. Jones’ fault for Capt. Landais was not the only one parted, each time by want of Signals. The 10. 11. 12. 13, 14. 15. 16. 19. 20 are answered in the relation, Sketch of the Engagement & in the Certificate joined to it; the 17 true; the 18 part first true, 21 true for the quantity of Vollies fired at the Serapis, false for the Distance, 25 true in great part, 24 true as to the frigate Alliance, & being not under Captn. Jones orders as has been proved by his Excellencys’ orders of the 28th. April & 28 of July. & by the question made by his Excellency to Monsieur Le Ray de Chaumont, explained at large by Dr. Bancroft, & the Answer made by Monsieur Ray de Chaumont to it: All which I beg his Excellency Dr. Franklin to have inscribed into the Inquiry Writing made at his Lodging, where general Accusations, of disobedience of orders, of having fired upon the B.H. Richard, of not having given her Assistance as soon as possible, & why I did not go to take the fleet, were charged against me; to the three first I answered & confessed the truth (for there was no particular Article) I am going to answer the fourth Vizt that in the Moment the Signal was made of the two English Men of War, the fleet was not in Sight, only two Small Vessels close to flamborough head, all the rest were hid by the Cap., the B.H. Richard made the Signal to chase. I chased, & went to have to a gun Shot off on the Starboard Quarter of the Ennemy waiting for the B.H Richard & ca. & if I had been upon the fleet that I perceived chasing, God Knows what would have become of the B.H. Richard & serapis, here are their Forces compared one side
The B.H. Richard had


375 Men
{
6
Guns french
18
Pounders

  108  


15
do
12
do

  180  


6
do Englis
9
lb. french
7.14
47.4









335.4


The Serapis had


  280 Men
  {
10
English
18
P. french
15.2
  160  


10
do
9
do
7.14
81.4


2
do
6
do
5.4
10.8









251.2




  Difference that had the B.h. Richard more than the Serapis 95 Men & fired Metal 84 lb. 8 once.
335.4
B.H. Richard


  251.12
Serapis


  84.8
lb. diffce



As Soon as the Engagement was over, I had all my boats sent on board the B.H Richard with some of my Men that remained there & Carpenters & Calkers. I went to man the serapis that was going toward the land. She had not above thirty of the B.h Richard’s Crew on board with two Lieuts., I sent her about forty of my own & two Lieutenants; & took about 150 Prisoners on board & took her in tow to bring her off the land: then I had about 200 Prisoners, & not above 100 of my own Crew left a board, & it would have been impracticable to take the fleet without having had some of my best Men from on board the B.H: Richard, & Serapis returned, & one boat too.
I give this information upon the fourth general point laid against me, for to be joined to the Inquiry, & have it finished as soon as possible, for after having justify’d myself before his Excellency Dr. Franklin, of the attrocious Calomny laid against my Reputation, & Character I hope his Excellency will give me my right, for to justify me both in the Publick & private, but for to have it done more at large, as there may be some Contradictions that will be found in the twenty five articles laid against me compared with what has been Said in other times on the same Subject. I beg of his Excellency to have the Copy signed of the Said twenty five Articles; I believe in civil as well as military law My Request may be granted for I have seen in all Courts of Inquiry I assisted at, the Witness or their sign appear.
